Title: To Thomas Jefferson from George Washington, 8 November 1780
From: Washington, George
To: Jefferson, Thomas


Headquarters, Passaic Falls, 8 Nov. 1780. Acknowledges TJ’s letters of 22, 25, and 26 Oct. Reports have been received that the enemy have already left Portsmouth, and the cause assigned is “the appearance of a French or Spanish Fleet upon the Coast of Carolina.” But if this account is premature, the Convention troops should certainly be moved. Gen. Phillips’ application for a flag-of-truce vessel is to be granted; if the Convention troops, for which it carries supplies, have already been moved, TJ is to direct the vessel where to proceed. “I am glad to hear that you have permitted Govr. Hamilton and Major Hayes [Hay] to go to New York. While they remain there upon parole, they will be less capable of concerting mischief than in Virginia, and it will deprive the enemy of a pretext for complaining that they are treated with rigor.” The report of another embarkation preparing at New York is probably correct, for the enemy will of course take advantage of “the expiration of the times of the better half of our Army” late in December. Should the enemy continue in lower Virginia, it would be a good expedient to have a number of flatboats on traveling carriages accompany our army in order to watch their motions and enable our forces to cross the rivers; Gen. Greene “is perfectly acquainted with the kind of Boats I have mentioned” and will give “proper directions for having them constructed “; New Castle would be “a good and safe place to build the Boats. “
